Citation Nr: 0313042	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law 


ATTORNEY FOR THE BOARD

R. Coppola





INTRODUCTION

The veteran had active service from September 1952 to July 
1954.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a decision dated on March 25, 1998, the Board denied the 
appellant's claim in finding that, inter alia, the 
preponderance of the evidence of record did not show that the 
veteran met the criteria of "radiation-exposed veteran."  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  

In February 1999, counsel for the appellant and the Secretary 
submitted a "Joint Motion For Remand And To Stay Further 
Proceedings" pending a ruling on the motion by the CAVC.  The 
joint motion for remand required the Board to vacate its 
decision and perform additional development to ascertain 
whether the veteran was a participant of Operation UPSHOT-
KNOTHOLE.

An Order of the CAVC dated in February 1999 granted the joint 
motion for remand and vacated the Board's March 1998 
decision.  This case was remanded to the Board for 
readjudication, and disposition in accordance with the CAVC's 
order.  

In September 1999 the Board remanded the case to the RO for 
further development in compliance with the February 1999 
ORDER.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.309(d) (2002).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2002).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2002) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of that section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  The provisions do not include prostate cancer 
as a disease subject to presumptive service connection.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

If it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of onsite participation in the 
atmospheric testing of nuclear weapons detonations; (2) the 
veteran subsequently developed a radiogenic disease; and (3) 
that disease first became manifest within the period 
specified in paragraph (b)(5) of this section (in this case, 
5 years or more after exposure), the claim will be referred 
to the Under Secretary for Benefits for an opinion as to 
whether it is at least as likely as not that a relationship 
exists between the disease and the radiation exposure.  If 
any of the foregoing three requirements have not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation.  38 C.F.R. § 3.311(b),(c).

In claims based upon participation in atmospheric nuclear 
testing, dose data will in all cases be requested from the 
appropriate office of the Department of Defense.  38 C.F.R. § 
3.311(a)(2)(i).  

In cases described in 38 C.F.R. § 3.311(a)(2)(i), the 
veteran's presence at the site will be conceded if military 
records do not establish presence or absence from a site at 
which exposure to radiation is claimed to have occurred.  38 
C.F.R. § 3.311(a)(4)(i) (emphasis added).  

When the claim is referred, the Under Secretary for Benefits 
"shall consider the claim with reference to the factors 
specified in paragraph (e) of this section and may request an 
advisory opinion from the Under Secretary for Health."  38 
C.F.R. § 3.311(c)(1).  After referring to these factors, the 
Under Secretary for Benefits must then determine the 
likelihood that the claimant's exposure to radiation in 
service resulted in the current radiogenic disease.  See 38 
C.F.R. § 3.311(c)(1).

The February 1999 joint motion for remand stipulates that a 
remand for additional development to ascertain whether the 
veteran was a participant in Operation UPSHOT-KNOTHOLE is 
required.  In the September 1999 remand decision the Board 
determined that a supplemental request to the Department of 
Defense was warranted to determine whether the veteran 
participated in a radiation-risk activity.  38 C.F.R. §§ 
3.309(d)(3), 3.311(a)(2)(i) (2002).

By way of background, as shown in the veteran's file from the 
U.S. Office of Personnel Management, the veteran indicated in 
his July 1954 application for federal employment that he had 
been stationed for the past seven months at the 1st Guided 
Missile Group where he controlled and maintained radar 
systems used to control targets for Nike missiles.  He 
reported that prior to working in the missile group, he 
receive 10 months of training in electronics, radar, and 
computer at the Army Radar and Missile School at Fort Bliss, 
Texas.

In a March 1968 statement, the veteran reported that his 
diagnosis of cancer was due to his work during military 
service, which involved radar work and participation in 
various highly classified tests.  

He also reported that he was sent to various locations on 
short notice to participate in testing at Camp Desert Rock, 
the Nevada Test Site, Oscuro Peak, White Sands Proving 
Ground, and Dugway Proving Ground.  The veteran noted that he 
was issued and expected to wear a radiation badge at all 
times of duty.

The certificate of death shows that the veteran's death was 
caused by intra-abdominal metastases due to reticulum cell 
sarcoma in August 1971.  

An April 1996 affidavit shows that the affiant worked at the 
U.S. Army Defense Board with the veteran following the 
veteran's separation from service in the summer of 1954.  He 
noted that the veteran's assignment during service included 
onsite participation during nuclear testing at the Nevada 
Test Site.  A May 1996 affidavit shows that the affiant 
worked with the veteran from 1954 to 1963 for the years that 
he was employed at the U.S. Army Defense Board.  The 
colleague reported that he had knowledge of the veteran's 
military assignments, and his onsite participation during 
UPSHOT-KNOTHOLE.  A June 1996 affidavit also shows that the 
affiant knew the veteran from the Army Defense Board and 
reported that the veteran participated in atmospheric testing 
at Camp Desert Rock and the Nevada Test Site during UPSHOT-
KNOTHOLE.

A March 1996 private physician statement shows that the onset 
of veteran's illness was during the summer of 1966.  The 
physician stated that the term reticular cell sarcoma was 
synonymous with the term non-Hodgkin's lymphoma.  An April 
1996 statement from a private physician also shows that the 
term reticular cell sarcoma was synonymous with the term non-
Hodgkin's lymphoma.

The record contains a June 1996 statement from a professor at 
the University of Texas in which he reported that it was his 
belief that the appellant's documentation fulfilled the 
requirements for compensation under the Radiation Exposed 
Veteran Compensation Act of 1988, and the Radiation Exposure 
Compensation Act of 1988.

A December 1996 affidavit shows that affiant was an officer 
and that he knew the veteran while he was stationed at Fort 
Bliss during the veteran's military service.  He reported 
that the veteran was assigned to the Headquarters Battery, 
1st Guided Missile Group, at Fort Bliss.  He also noted that 
the veteran attended Air Defense School.  The officer 
reported that he knew that the veteran went with the 1st 
Guided Missile Group (Provisional), to operation UPSHOT-
KNOTHOLE during its test period between March 1953 and June 
1953.

The March 1997 letter from the Defense Special Weapons Agency 
(DSWA) shows that DSWA could not confirm the veteran's 
presence at or support of U.S. atmospheric nuclear testing, 
specifically Operation UPSHOT-KNOTHOLE.  The letter shows 
that it relied upon morning reports of several units at Fort 
Bliss.  DSWA confirmed the veteran's assignment to the 
Enlisted Student Detachment, 4054th Army Service Unit at Fort 
Bliss from February 1 to December 11, 1953.   On December 11, 
1953, the veteran reported to Technical Battery, 1st Guided 
Missile Group, 1st Guided Missile Brigade, at Fort Bliss.

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he successfully 
completed training at "AA & GM Br TAS" from February 1953 to 
December 1953.  The major course listed is "Arty FCS Maint M-
33."  Further, the DD Form 214 shows that the veteran's most 
significant duty assignment was Headquarters Battery, 1st 
Guided Missile Group.

The joint motion for remand points to Table 6-2a, which lists 
the Antiaircraft and Guided Missile Branch, The Artillery 
School, Fort Bliss, TX, as a participant in Operation UPSHOT- 
KNOTHOLE.  See Operation UPSHOT-KNOTHOLE 1953, Department of 
Defense, Report No. DNA 6014F (1982).  The joint motion for 
remand also points to Table 6-2, which shows that 19 
individuals from the 1st Guided Missile Group, (provisional) 
participated in Operation UPSHOT-KNOTHOLE.  Id.

In the September 1999 remand decision the Board requested the 
RO to obtain a supplemental response from DSWA to determine 
whether the veteran participated in radiation-risk activity 
as an assigned member of the Antiaircraft and Guided Missile 
Branch, The Artillery School, at Fort Bliss, and/or as one of 
the 19 known "provisional" members of the Guided Missile 
Group.  

The Board also requested the RO to afford the appellant an 
opportunity pursuant to 38 C.F.R. § 1.518(c) to prepare 
letters to be sent to the persons listed in these rosters if 
the veteran's name was not listed in the rosters referred to 
in Tables 6-2 & 6-2a.  The letters were to comply with the 
restrictions contained in 38 C.F.R. § 1.518(c) and were to be 
designed to locate persons who had knowledge of the veteran's 
participation in a radiation risk activity.  

By letter dated in November 1999 the RO requested this 
information from Defense Threat Reduction Agency (DTRA) 
(formerly DSWA).  

In April 2000 the DTRA responded that a review of the 
veteran's Nuclear Test Personnel Review (NTPR) file and 
available Army records confirmed the information contained in 
the March 1997 letter from the DSWA.  DTRA explained that the 
designation of an organization as a participating unit in 
U.S. atmospheric nuclear testing, as shown in Tables 6-2 and 
6-2a of DNA 6014F, means only that one or more members of 
that unit were participants at, or directly supported, that 
test series.  

It does not mean that the entire unit participated in or 
served in direct support of that test series.  DTRA also 
stated that reexamination of Army records for these units 
fails to identify him as one of the individuals in either 
unit who participated in Operation UPSHOT-KNOTHOLE.  The 
entries related to the veteran indicated only the transfer, 
reassignment and periods of leave for him reported in the 
March 1997 correspondence.  DTRA stated that the veteran is 
not one of the 19 individuals from this unit that 
participated in Operation UPSHOT-KNOTHOLE.  

Finally, DTRA stated that the veteran did not join the 1st 
Guided Missile Group until December 11, 1953, approximately 
six months after the conclusion of the operation.  

In June 2000 the appellant's representative requested the RO 
to assist appellant in developing the claim under the 
provisions of 38 C.F.R. § 1.518(c) in accordance with the 
CAVC's February 1999 Order.  

In March 2001 the DTRA notified the RO that it would forward 
a letter from appellant to 35 individuals assigned to the 1st 
Guided Missile Brigade (Provisional) during Operation UPSHOT-
KNOTHOLE.  The DTRA noted that this number of individuals 
reflected those who had contacted the NTRP program and for 
whom the DTRA had addresses.  

In May 2001 the RO received a statement from a veteran 
(K.K.), which states he had personal knowledge of the 
veteran's presence at Camp Mercury, Nevada, between April 6, 
1953 and June 4, 1953 during Operation UPSHOT-KNOTHOLE.  In 
support of his statement K.K. included copies of his service 
medical records.  They show he was assigned to 3623rd 
Ordinance Company stationed at Camp Desert Rock, Nevada, 
until May 29, 1953.  His June 1953 separation medical history 
report indicates he had been stationed at Camp Mercury, 
Nevada, as a mechanic and bus driver to test sites during a 
four-month period.  

In October 2001 the RO forwarded this information to the DTRA 
and requested that additional research to confirm the 
veteran's participation in Operation UPSHOT-KNOTHOLE.  

In January 2001 the DTRA responded that it could not confirm 
the veteran's presence at Camp Mercury, Nevada, during 
Operation UPSHOT-KNOTHOLE.  


The DTRA reported that morning reports from the Enlisted 
Student Detachment, 4054th Army Support Unit (ASU), show the 
veteran joined the unit on February 1, 1953, from the 4th 
Training Battalion, 4052nd ASU.  On May 8, 1953 the veteran 
was granted leave and returned to duty on May 23, 1953.  
There were no other entries pertaining to the veteran during 
the UPSHOT-KNOTHOLE operational period.  The DTRA stated that 
if the veteran had been assigned to Camp Desert Rock, Nevada 
during Operation UPSHOT-KNOTHOLE, his departure and return 
would have been indicated in these morning reports.  

In April 2002 the appellant's representative submitted a 
letter from the appellant.  He requested the RO forward the 
letter to DTRA in order to contact persons in the rosters 
referred to in Tables 6-2 & 6-2a pursuant to 38 C.F.R. § 
1.518(c).  The RO forwarded this information later that 
month.  

In July 2002 the DTRA mailed the letter to 88 individuals of 
the 1st Guided Missile Brigade (Provisional).  

In September 2002 the appellant's representative responded 
that there were no responses received from the individuals.  
The representative specifically requested the RO to consider 
all the evidence of record, including the statement of K.K 
and his service medical records.  

The RO issued a supplemental statement of the case in 
November 2002 confirming and continuing the denial of the 
appellant's claim.  Although the RO cites to the statement 
provided by K.K., it does not list the copies of K.K.'s 
service medical records or contain any reasons or bases as to 
the probative value of this evidence in support of the 
veteran's participation in Operation UPSHOT-KNOTHOLE.  See 
38 C.F.R. §§ 19.31, 19.37 (2002).  

In response later that month, the appellant's representative 
argues that the November 2002 supplemental statement of the 
case is defective in failing to address the corroborating 
evidence submitted in support of K.K.'s affidavit, namely the 
service medical records that establish his presence there.  
In April 2003 the appellant's representative again argues 
that the November 2002 supplemental statement of the case is 
defective in failing to address the evidence submitted in 
support of K.K.'s affidavit, namely the service medical 
records that establish his presence there.  In essence, this 
evidence has not been considered by the RO and the appellant 
has not waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should consider and address 
the probative value of all the evidence 
added to the record since the June 2000 
supplemental statement of the case, which 
should include the service medical 
records of K.K. included with his April 
2001 affidavit in support of the 
veteran's participation in Operation 
UPSHOT-KNOTHOLE.  

3.  The RO should determine if the 
evidence supports the finding that the 
veteran was a "radiation-exposed 
veteran" through "radiation-risk 
activity" by onsite participation during 
Operation UPSHOT-KNOTHOLE under the 
provisions of 38 C.F.R. §§ 3.309(d)(3).  
If so, the RO should consider the 
presumption that the veteran's post-
service development of reticular cell 
sarcoma, which the competent medical 
evidence shows is synonymous with the 
non-Hodgkin's lymphoma, was due to such 
in-service radiation exposure.  

4.  If not, the RO should request dose 
data from the appropriate office of the 
Department of Defense under the 
provisions of 38 C.F.R. § 3.311(a).  In 
cases described in 38 C.F.R. § 
3.311(a)(2)(i), the veteran's presence at 
the site will be conceded if military 
records do not establish presence or 
absence from a site at which exposure to 
radiation is claimed to have occurred.  
38 C.F.R. § 3.311(a)(4)(i) (emphasis 
added).  

This should include a response from the 
DTNA based on the veteran's available 
service information.  The RO should 
request copies of records maintained 
regarding potential occupational exposure 
to ionizing radiation for the veteran.  
All attempts to obtain such records 
through official channels should be 
documented in the claims folder.  Such 
development shall continue until it is 
reasonably certain that no additional 
records are available or that they do not 
exist.  

5.  The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all 
likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  After the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including any available information 
regarding effects of exposure to ionizing 
radiation exposure based on the veteran's 
military occupational specialty and the 
statements and affidavits concerning his 
locations and activities, should be 
referred to the Under Secretary for 
Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under § 
3.311(b)(i). 

In the review of the claim under 38 
C.F.R. § 3.311(c) (ii), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that reticular cell sarcoma was caused by 
in-service exposure, if so concluded, 
must be thoroughly explained and provide 
adequate rationale for any conclusion or 
conclusions reached.  In accordance with 
the guidance in Stone v. Gober, 14 Vet. 
App. 116 (2000), such an opinion need not 
explicitly discuss each of the 38 C.F.R. 
§ 3.311(e) factors but it must be more 
than a cursory explanation and a mere 
restatement of any opinion obtained from 
the office of the VA Under Secretary for 
Health.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, including Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review any required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and the VCAA and if they 
are not, the RO should implement 
corrective procedures. Stegall v. West, 
11 Vet. App. 268 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of service 
connection for the cause of the veteran's 
death as secondary to exposure to 
radiation exposure.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


